Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 9/21/2020 have been fully considered and they are persuasive. See argument below. . 
Double Patenting - Withdrawn
The rejection of Claims 9,10,14-16,18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/080749 (reference application) is withdrawn. The claims in copending Application No. 16/080749 do not teach or suggest a nonionic surfactant.
Applicant’s arguments, see remarks, filed 9/21/2020, with respect to the rejection(s) of claim(s) 1,3-6,9,10,under 35 USC 103 over Yoshikawa et al.(USAN 20150041083; 2/12/2015) and Yoshihiko et al.(JPH05117125; 05/14/1993) as well as claims 9,10,12,14-16 over Elliott et al.(WO 2015/015223; 2/5/2015) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view is made below.
New Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6,9,10,14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al.(USAN 20150041083; 2/12/2015),  Yoshihiko et al.(JPH05117125; 05/14/1993) and Browning(USPN 5391542; 2/21/1995). Yoshikawa et al. teach a lignin degradation product yield by a production process having a low degree denaturation and a good solubility in solvents which is capable of being converted into low molecular aromatic compounds(vanillin, syringaldehyde and p-hydroxybenaldehyde. Yoshikawa et al. teach that the degradation product can be used directly as an agricultural chemical. See paragraph 111. Yoshikawa et al. paragraph 112 teach that the molecular weight of the lignin degradation product obtained ranges from 2000 to 40,000. Yoshikawa et al. at paragraph 113 teach that aldehyde yield rate as an index of a degree of denaturation of the lignin degradation product is preferably not less than 10%. Yoshikawa et al. at paragraph 113 also teach that aldehyde yield rate is measured by an alkaline .
Response to Applicant Arguments
The Applicant argues:
““On page 2 of the non-final Office Action of December 23, 2019, the USPTO asserted that “Yoshikawa et al. teach that the degradation product can be used directly as an agricultural chemical. See paragraph 777.” 
First, Applicant respectfully submits that the USPTO’s above noted focus on “agriculture” in the non-final office action of December 23, 2019, in this extremely broad teaching was most probably due to the USPTO’s use of an impermissible amount of hindsight reconstruction, that is founded in Applicant’s own disclosure (i.e., after viewing Applicant’s disclosure). As indicated in M.P.E.P. § 2145 X.A. the USPTO’s rejection should take into account “... only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure... In re McLauehlin. 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).
Second, even if arguendo, the lignin decomposition product of Yoshikawa et al. US ‘083 is included in the lignin decomposition product of the present invention; nonetheless, Yoshikawa et al. US ‘083 simply discloses that the lignin decomposition product can be used as an agricultural chemical. This is an important distinction, since the term “agricultural chemical’ does not immediately or in any other way signify promoting the growth of plants. Thus, one of ordinary skill in the art would not consider that the Yoshikawa et al. US ‘083 disclosure suggests, or any way envisions or renders obvious, using a lignin decomposition product as instantly recited in the pending claims for the purpose of promoting the growth of plants.
Third, even if arguendo, Yoshihiko et al. JP ‘125 also uses a lignin decomposition product, the lignin decomposition product disclosed and used therein is a compound of a much lower molecular weight than recited in the instant claims. In this respect, instantly pending claim 10 clearly recites as follows {emphasis added). 10. The plant activating agent composition according to claim 9, wherein the weight average molecular weight ofthe lignin decomposition product is 1000 or more and 100,000 or less. Moreover, the compound in Yoshihiko et al. JP ‘125 is used as an antibacterial agent, which is more like an agrochemical typically used in conjunction with livestock (e.g., chemicals such as antibiotics and hormones that are used in the raising of livestock). Therefore, it is submitted that one of ordinary skill in the art would not consider that Yoshihiko et al. JP ‘125 suggests using a lignin decomposition product such as that of the present invention for the purpose of promoting the growth of plants.”
Applicant argues that neither Yoshihiko et al. nor Yoshikawa et al. suggest the inclusion of a nonionic surfactant. The 103 rejection over Yoshikawa et al., Yoshihiko et al. and Browning above addresses the nonionic surfactant recited in the amended claims.  
 The Examiner maintains that the rejection of record does not use hindsight reconstruction if the application of lignin decomposition product to plants which the Examiner maintains is an agriculture application. The Examiner maintains that Yoshikawa et al. is used in conjunction with Yoshihiko et al. suggest the application of the lignin decomposition product to grass which is a plant. Specifically, Yoshihiko et al. teach a growth retaining agent for application to lawn (plant/leaf) being a lignin-decomposing substance as a spray solution for lawn (plant/leaf) comprising cinnamaldehyde, vanillin, phydroxybenzaldehyde. Here, Yoshihiko et al. teaches that the lignin decomposition product is a growth retaining agent for lawn which is a plant. With respect to Applicants argument that Yoshihiko et al. lignin degradation product does not meeting the molecular weight requirement required by the instant claims, note that Yoshihiko et al. is combined with Yoshikawa et al.(paragraph 112) wherein it is taught that a lignin degradation product has a molecular weight ranging from 2000 to 40,000 which clearly meets the molecular weight range recited in instant claim 10. The Examiner reiterates that Yoshikawa et al. teach agricultural application of a lignin decomposition product while Yoshihiko et al. teach lawn(plant) application of a lignin decomposition product rending that it would have been obvious to modify the invention of Yoshikawa et al. comprising a 2000 to 40,000 molecular lignin decomposition agricultural product to the lawn taught by Yoshihiko et al. Although Applicants deduce that Yoshihiko et al.’125 uses the lignin decomposition as an antibacterial to be applied to livestock, the Examiner reiterates that Yoshihiko et al.’125 specifically teaches the application of the lignin decomposition product to grass(plant) to promote growth.
Applicant argues that neither Yoshihiko et al. nor Yoshikawa et al. suggest the inclusion of a nonionic surfactant. The 103 rejection over Yoshikawa et al., Yoshihiko et al. and Browning above addresses the nonionic surfactant recited in the amended claims.  

Previous Response to Applicant Arguments incorporated with above argument
The Applicant argues that the USPTO states,” Yoshikawa et al. teach that the degradation product can be used directly as an agricultural chemical’. Applicant argues that the USPTO uses the term agricultural broadly suggesting that the USPTO use of the term agriculture involves impermissible hindsight reconstruction. The Examiner argues that Yoshikawa et al. is used in conjunction with Yoshihiko et al. Yoshihiko et al. 
Applicant argues that Yoshihiko et al. uses a lignin decomposition product of a much lower molecular weight than is recited in the instant claims. The Applicant argues that Yoshihiko et al. is used in combination with Yoshikawa et al. While Yoshihiko et al. uses a lower molecular weight product than the molecular weight recited in the instant claim 10, Yoshikawa et al. use a lignin decomposition product having a molecular weight ranging from 2K to 40K molecular weight. The 2K to 40K prior art molecular weight of the lignin decomposition product of the combined prior art falls within instant molecular weight range of 1000 to 100000 for the lignin decomposition product. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al.(WO 2015/015223; 2/5/2015) and Browning(USPN 5391542; 2/21/1995).. Elliott et al. teach a composition comprising a 5-40% surfactant, cosurfactant and 20-30% vanillin(decomposition product) used to inhibit the growth of fungus on plants(abstract). It is obvious the inhibiting fungal growth on plants would improve plant growth. The surfactant can be polyoxyethylene sorbitan monooleate(page 7 lines 15-22). Elliott et al. do not teach the instant amounts of surfactant and lignin decomposition product(vanillin). An Artisan in the field of controlling fungi on plant would have been motivated to determine the optimum part amounts of vanillin and surfactant(polyoxyethylene sorbitan monooleate) based on the percentages of each component above which render the instant parts of vanillin and surfactant in a composition effective at controlling fungi on plants. This would have been accomplished by the Artisan through experimentation at the time the invention was made. The Artisan would have been motivated to do this in order to develop a composition that would have been effective in controlling fungi. In a claim directed to a composition, the way that the product is obtained, i.e. by alkaline nitrobenzene oxidation of 10%”, is not given patentable weight rather it is the chemical components of the composition that are critically examined. In instant claims, the composition of claim 9 comprises a surfactant component plus a lignin decomposition product component(e.g. vanillin) and it is those components that are critical to the instant composition. Elliott et al. do not teach a composition comprising a nonionic surfactant. . However, Browning teaches that a nonionic surfactant enhances the growth of plants. See abstract. Browning at column 1 line 57-coumn 2 line 2, column 3 lines 13-16 teach that the nonionic surfactant can be applied to the plant. Thus it would have been obvious to the Artisan to modify the invention of Elliott et al. to include the nonionic surfactant taught by Browning. The Artisan would have been motivated to do this since both cited references individually teach ways to improve plan growth and Browning specifically teaches that nonionic surfactants enhances plant growth.
Response to Applicant’s Argument
The Applicants argue that “the antifungal composition of Elliott et al. WO ‘223 targets fungus on a surface of a plant. The antifungal composition of Elliott et al. WO ‘223 eliminates the influence of fungus so as to recover the amount of plant growth to its original level. In distinction to such teachings and disclosure, the present invention imparts vitality to a plant to promote its growth by more than its original growth amount, and exhibits an effect that is not predicted by the invention of Elliott et al. WO ‘223 in which original plant growth is maintained by means of inhibiting the growth of fungus on plants.
It is also noteworthy that the vanillin of Elliott et al. WO ‘223 is a single compound whose molecular weight is 152. In contrast, the present lignin decomposition product is a mixture of various compounds and has a large molecular amount (weight average molecular weight). For example, the weight average molecular weight of the present lignin decomposition product to from 1,000 to 100,000 as described in paragraph [0020] of the present specification.”
The Examiner argues that Elliott et al. teach a composition comprising a 5-40% surfactant, cosurfactant and 20-30% vanillin(decomposition product) used to inhibit the growth of fungus on plants(abstract). It is obvious that Elliott et al.’s inhibiting fungal growth on plants would improve or enhance plant growth. Nowhere in the rejected claims 9,14-16  is a molecular weight range recited. The argument of molecular weight bares on significance with respect to rejected claims 9,14-16 . 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616